 

Subscription Agreement

 

This Subscription Agreement (this “Agreement”) is made and entered into as of
August 16, 2018 by and between RITO GROUP CORP., a Nevada corporation (the
“Company”) and the undersigned (the “Purchaser”). The Purchaser, together with
the Company shall be referred to as the “Parties”.

 

WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company [number of shares] of common
stock, par value $0.0001 per share of the Company (“Common Stock”) pursuant to
an exemption from registration under Section 4(a)(2), Regulation D, and/or
Regulation S under the Securities Act of 1933, as amended (the “1933 Act”) or
other applicable exemptions on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties hereby agree as follows:

 

  1. Securities Sale and Purchase. The Company shall issue and sell to the
Purchaser and the Purchaser agrees to purchase from the Company [number of
shares] of Common Stock of the Company (the “Shares” or the “Securities”) at a
price of $2.00 per share for a total amount of US$ [total subscription amount]
(the “Purchase Price”) pursuant to an exemption from registration provided by
Section 4(a)(2), Regulation D, and/or Regulation S promulgated under the 1933
Act or other applicable exemption.         2. Closing. At the closing, the
Company will deliver to the Purchaser the Shares and the Purchase Price shall be
paid by the Purchaser via wire transfer of immediately available funds to an
account designated by the Company. The closing shall be held on such date as the
parties may agree upon (the “Closing” and the “Closing Date”) at the offices of
Rito Group Corp., Room 6C, 4/F, Block C, Hong Kong Industrial Centre, 489 Castle
Peak Road, Lai Chi Kok, Hong Kong at 10:00 a.m., or at such other location or by
such other means upon which the parties may agree; provided, that all of the
conditions set forth in Section 2 hereof and applicable to the Closing shall
have been fulfilled or waived in accordance herewith.         3.
Representations, Warranties and Covenants of the Company. The Company represents
and warrants to the Purchaser, as of the date hereof, as follows:

 

  (a) Organization and Standing. The Company is a duly organized corporation,
validly existing and in good standing under the laws of the State of Nevada, has
full power to carry on its business as and where such business is now being
conducted and to own, lease and operate the properties and assets now owned or
operated by it and is duly qualified to do business and is in good standing in
each jurisdiction where the conduct of its business or the ownership of its
properties requires such qualification.

 

 

 

 



  (b) Authorization and Power. The execution, delivery and performance of this
Agreement and the consummation of the transaction contemplated hereby have been
duly authorized by the Board of Directors of the Company. The Agreement has been
(or upon delivery will be) duly executed by the Company is or, when delivered in
accordance with the terms hereof, will constitute, assuming due authorization,
execution and delivery by each of the parties thereto, the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.         (c) No Conflict. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby do not
(i) violate or conflict with the Company’s Certificate of Incorporation, By-laws
or other organizational documents, (ii) conflict with or result (with the lapse
of time or giving of notice or both) in a material breach or default under any
material agreement or instrument to which the Company is a party or by which the
Company is otherwise bound, or (iii) violate any order, judgment, law, statute,
rule or regulation applicable to the Company, except where such violation,
conflict or breach would not have a Material Adverse Effect on the Company. This
Agreement when executed by the Company will be a legal, valid and binding
obligation of the Company enforceable in accordance with its terms (except as
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws and equitable principles relating to or limiting creditors’ rights
generally).         (d) Authorization. Issuance of the Shares to Purchasers has
been duly authorized by all necessary corporate actions of the Company.        
(e) Issuances. The Shares to be issued hereunder will be validly issued, fully
paid and nonassessable.         (f) Litigation and Other Proceedings. There are
no actions, suits, proceedings or investigations pending or, to the knowledge of
the Company, threatened against the Company at law or in equity before or by any
court or Federal, state, municipal or their governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign which could
materially adversely affect the Company. The Company is not subject to any
continuing order, writ, injunction or decree of any court or agency against it
which would have a material adverse effect on the Company.         (g) Use of
Proceeds. The proceeds of this Offering and sale of the Shares, net of payment
of placement expenses, will be used by the Company for working capital and other
general corporate purposes.         (h) Consents/Approvals. No consents, filings
(other than Federal and state securities filings relating to the issuance of the
Shares pursuant to applicable exemptions from registration, which the Company
hereby undertakes to make in a timely fashion), authorizations or other actions
of any governmental authority are required to be obtained or made by the Company
for the Company’s execution, delivery and performance of this Agreement which
have not already been obtained or made or will be made in a timely manner
following the Closing.

 

 

 



 

  (i) No Commissions. The Company has not incurred any obligation for any
finder’s, broker’s or agent’s fees or commissions in connection with the
transaction contemplated hereby.         (j) Disclosure. No representation or
warranty by the Company in this Agreement, the Agreement, nor in any
certificate, Schedule or Exhibit delivered or to be delivered pursuant to this
Agreement: contains or will contain any untrue statement of material fact or
omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading. To the knowledge of the Company and
its subsidiaries at the time of the execution of this Agreement, there is no
information concerning the Company and its subsidiaries or their respective
businesses which has not heretofore been disclosed to the Purchasers that would
have a Material Adverse Effect.         (k) Compliance with Laws. The business
of the Company and its subsidiaries has been and is presently being conducted so
as to comply with all applicable material federal, state and local governmental
laws, rules, regulations and ordinances.

 

  4. Purchaser Representations, Warranties and Agreements. The Purchaser hereby
acknowledges, represents and warrants as follows:

 

  (a) Organization; Authority. Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement has been duly authorized by all necessary corporate or, if such
Purchaser is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Purchaser. Each of this
Agreement and other Documents has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 

 

 



 

  (b) Investment Intent. Such Purchaser is acquiring the Shares as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
however, to such Purchaser’s right at all times to sell or otherwise dispose of
all or any part of such Shares in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by such Purchaser
to hold the Shares for any period of time. Such Purchaser is acquiring the
Shares hereunder in the ordinary course of its business. Such Purchaser does not
have any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.         (c) Purchaser Status.

 

  (i) The Purchaser agrees and acknowledges that it was not, a “U.S. Person” (as
defined below) at the time the Purchaser was offered the Shares and as of the
date hereof:

 

  (A) Any natural person resident in the United States;         (B) Any
partnership or corporation organized or incorporated under the laws of the
United States;         (C) Any estate of which any executor or administrator is
a U.S. person;         (D) Any trust of which any trustee is a U.S. person;    
    (E) Any agency or branch of a foreign entity located in the United States;  
      (F) Any non-discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary for the benefit or account of a
U.S. person;         (G) Any discretionary account or similar account (other
than an estate or trust) held by a dealer or other fiduciary organized,
incorporated, or (if an individual) resident of the United States; and        
(H) Any partnership or corporation if (i) organized or incorporated under the
laws of any foreign jurisdiction and (ii) formed by a U.S. person principally
for the purpose of investing in securities not registered under the 1933 Act,
unless it is organized or incorporated, and owned, by accredited Purchasers (as
defined in Rule 501(a) of Regulation D promulgated under the 1933 Act) who are
not natural persons, estates or trusts.

 



 

 

 

“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.

 

  (ii) The Purchaser understands that no action has been or will be taken in any
jurisdiction by the Company that would permit a public offering of the Shares in
any country or jurisdiction where action for that purpose is required.        
(iii) The Purchaser (i) as of the execution date of this Agreement is not
located within the United States, and (ii) is not purchasing the Shares for the
account or benefit of any U.S. Person, except in accordance with one or more
available exemptions from the registration requirements of the 1933 Act or in a
transaction not subject thereto.         (iv) The Purchaser will not resell the
Shares except in accordance with the provisions of Regulation S (Rule 901
through 905 and Preliminary Notes thereto), pursuant to a registration statement
under the 1933 Act, or pursuant to an available exemption from registration; and
agrees not to engage in hedging transactions with regard to such securities
unless in compliance with the 1933 Act.         (v) The Purchaser will not
engage in hedging transactions with regard to shares of the Company prior to the
expiration of the distribution compliance period specified in Category 2 or 3
(paragraph (b)(2) or (b)(3)) in Rule 903 of Regulation S, as applicable, unless
in compliance with the 1933 Act; and as applicable, shall include statements to
the effect that the securities have not been registered under the 1933 Act and
may not be offered or sold in the United States or to U.S. persons (other than
distributors) unless the securities are registered under the 1933 Act, or an
exemption from the registration requirements of the 1933 Act is available.      
  (vi) No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the 1933 Act), general solicitation or general advertising in
violation of the 1933 Act has been or will be used nor will any offers by means
of any directed selling efforts in the United States be made by the Purchaser or
any of their representatives in connection with the offer and sale of the
Purchased Shares.

 

  (d) General Solicitation. Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

 

 

 

  (e) Access to Information. Such Purchaser acknowledges that it has reviewed
the disclosure materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in the Transaction Documents.         (f) Independent
Investment Decision. Such Purchaser has independently evaluated the merits of
its decision to purchase the Shares pursuant to the Agreement, and such
Purchaser confirms that it has not relied on the advice of any other Purchaser’s
business and/or legal counsel in making such decision. Such Purchaser has not
relied on the business or legal advice of the Company or any of its agents,
counsel or Affiliates in making its investment decision hereunder, and confirms
that none of such Persons has made any representations or warranties to such
Purchaser in connection with the transactions contemplated by the Transaction
Documents.

 

  5. Miscellaneous

 

  (a) Confidentiality. The Purchaser covenants and agrees that it will keep
confidential and will not disclose or divulge any confidential or proprietary
information that such Purchaser may obtain from the Company pursuant to
financial statements, reports, and other materials submitted by the Company to
such Purchaser in connection with this offering or as a result of discussions
with or inquiry made to the Company, unless such information is known, or until
such information becomes known, to the public through no action by the
Purchaser; provided, however, that a Purchaser may disclose such information (i)
to its attorneys, accountants, consultants, and other professionals to the
extent necessary in connection with his or her investment in the Company so long
as any such professional to whom such information is disclosed is made aware of
the Purchaser’s obligations hereunder and such professional agrees to be
likewise bound as though such professional were a party hereto, (ii) if such
information becomes generally available to the public through no fault of the
Purchaser, or (iii) if such disclosure is required by applicable law or judicial
order.         (b) Successors. The covenants, representations and warranties
contained in this Agreement shall be binding on the Purchaser’s and the
Company’s heirs and legal representatives and shall inure to the benefit of the
respective successors and assigns of the Company. The rights and obligations of
this Subscription Agreement may not be assigned by any party without the prior
written consent of the other party.

 

 

 

 

  (c) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original agreement, but all of which together shall
constitute one and the same instrument.         (d) Execution by Facsimile.
Execution and delivery of this Agreement by facsimile transmission (including
the delivery of documents in Adobe PDF format) shall constitute execution and
delivery of this Agreement for all purposes, with the same force and effect as
execution and delivery of an original manually signed copy hereof.         (e)
Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada applicable to
contracts to be wholly performed within such state and without regard to
conflicts of laws provisions. Any legal action or proceeding arising out of or
relating to this Subscription Agreement and/or the Offering Documents may be
instituted in the courts of the State of Nevada sitting in Nevada, and the
parties hereto irrevocably submit to the jurisdiction of each such court in any
action or proceeding. Purchaser hereby irrevocably waives and agrees not to
assert, by way of motion, as a defense, or otherwise, in every suit, action or
other proceeding arising out of or based on this Subscription Agreement and/or
the Offering Documents and brought in any such court, any claim that Purchaser
is not subject personally to the jurisdiction of the above named courts, that
Purchaser’s property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper.         (f) Notices. All notices,
requests, demands, claims and other communications hereunder shall be in writing
and shall be delivered by certified or registered mail (first class postage
pre-paid), guaranteed overnight delivery, or facsimile transmission if such
transmission is confirmed by delivery by certified or registered mail (first
class postage pre-paid) or guaranteed overnight delivery, to the following
addresses and facsimile numbers (or to such other addresses or facsimile numbers
which such party shall subsequently designate in writing to the other party):

 

  (i) if to the Company:           Rito Group Corp.     Attn: Choi Tak Yin Addy
    Room 6C, 4/F, Block C     Hong Kong Industrial Centre,     489 Castle Peak
Road, Lai Chi Kok,     Hong Kong         (ii) if to the Purchasers:           To
the addresses set forth on the signature pages.

 

 

 

 

  (g) Entire Agreement. This Agreement and other Transaction Documents delivered
at the Closing pursuant hereto, contain the entire understanding of the parties
in respect of its subject matter and supersede all prior agreements and
understandings between or among the parties with respect to such subject matter.
        (h) Amendment; Waiver. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
the Company and the Purchasers of not less than a majority of the principal
amount of the subscription. No failure to exercise, and no delay in exercising,
any right, power or privilege under this Agreement shall operate as a waiver,
nor shall any single or partial exercise of any right, power or privilege
hereunder preclude the exercise of any other right, power or privilege. No
waiver of any breach of any provision shall be deemed to be a waiver of any
proceeding or succeeding breach of the same or any other provision, nor shall
any waiver be implied from any course of dealing between the parties. No
extension of time for performance of any obligations or other acts hereunder or
under any other agreement shall be deemed to be an extension of the time for
performance of any other obligations or any other acts. The rights and remedies
of the parties under this Agreement are in addition to all other rights and
remedies, at law or equity, that they may have against each other.         (i)
Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

COMPANY: Rito Group Corp.         By: /s/ CHOI TAK YIN ADDY   Name: Choi Tak Yin
Addy   Title: Director, CEO

 

PURCHASER:     Name: [Name of Investor]       Purchase Price: $[Total
subscription amount]   Number of Shares: [Number of Shares]       Address:
[Address of Investor]       Telephone & Email:   [Telephone & Email of Investor]

 

 

 



 